Abatement Order filed August 26, 2021.




                                     In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00850-CV



    IN RE JLG INDUSTRIES, INC. AND OSHKOSH CORPORATION,
                            Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               412th District Court
                             Brazoria County, Texas
                         Trial Court Cause No. 94538-CV

                            ABATEMENT ORDER

      On March 5, 2021, the parties to this original proceeding notified the Court
that the parties had reached a settlement. On August 11, 2021, the Court requested
that the parties advise the Court of the status. Both parties responded on August
23, 2021, and indicated that settlement efforts are on-going. Accordingly, we issue
the following order.
      This original proceeding is abated, treated as a closed proceeding, and
removed from this Court’s active docket until November 1, 2021. The original
proceeding will be reinstated on this Court’s active docket at that time, or when the
parties file a motion to dismiss the petition for writ of mandamus. The Court will
also consider an appropriate motion to reinstate the original proceeding filed by
any party, or the Court may reinstate the original proceeding on its own motion.


                                       PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Poissant.




                                         2